 

Exhibit 10.25

1991 SONIC CORP. DIRECTORS’ STOCK OPTION PLAN

(as amended and restated October 14, 2009)

 

  1. Purpose.

The purposes of the Plan are to enable the Company to attract and retain the
services of members of the Board and to provide them with increased motivation
and incentive to exert their best efforts on behalf of the Company by enlarging
their personal stake in the Company.

 

  2. Definitions.

A. As used in the Plan, the following definitions apply to the terms indicated
below:

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of any of the following:

(a) any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), an “Acquiring Person”)
becomes the “beneficial owner” (as such term is defined in Rule 13d-3
promulgated under the Exchange Act, a “Beneficial Owner”), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities;

(b) an Acquiring Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 10% or more of the combined voting power
of the Company’s then outstanding securities and, during the two-year period
commencing at the time such Acquiring Person becomes the Beneficial Owner of
such securities, individuals who at the beginning of such period constitute the
Board cease for any reason to constitute at least a majority thereof;

(c) the Company’s shareholders approve an agreement to merge or consolidate the
Company with another corporation (other than a corporation 50% or more of which
is controlled by, or is under common control with, the Company) and, during the
period commencing six months before such approval and ending two years after
such approval, individuals who at the beginning of such period constitute the
Board cease for any reason to constitute at least a majority thereof; and

(d) during any two year period, individuals who at the date on which the period
commences constitute a majority of the Board cease to constitute a majority
thereof as a result of one or more contested elections for positions on such
Board.

“Committee” means the committee appointed by the Board from time to time to
administer the Plan pursuant to Section 4 hereof.

“Company” means Sonic Corp., a Delaware corporation.

“Fair Market Value” of a Share on a given day means, if Shares are listed on an
established stock exchange or exchanges, the highest closing sales price of a
Share as reported on such stock exchange or exchanges; or if not so reported,
the average of the bid and asked prices, as reported on the National Association
of Securities Dealers Automated Quotation System. If the price of a Share shall
not be so quoted the Fair Market Value shall be determined by the Committee
taking into account all relevant facts and circumstances.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

1



--------------------------------------------------------------------------------

 

“Option” means a right to purchase Shares under the terms and conditions of the
Plan as evidenced by an option certificate in such form not inconsistent with
the Plan, as the Committee may adopt for general use or for specific cases from
time to time.

“Participant” means a director, eligible to participate in the Plan under
Section 5 hereof, to whom an Option is granted under the Plan.

“Plan” means the 1991 Sonic Corp. Directors’ Stock Option Plan, including any
amendments to the Plan.

“Shares” means shares of the Company’s Common Stock, par value $0.01 per share,
now or hereafter owned by the Company as treasury stock or authorized but
unissued shares of the Company’s Common Stock, subject to adjustment as provided
in the Plan.

B. As used herein, the masculine includes the feminine, the plural includes the
singular, and the singular includes the plural.

 

  3. Plan Adoption and Term.

A. The Plan shall become effective upon its adoption by the Board, and Options
may be issued upon such adoption and from time to time thereafter; provided,
however, that the Plan shall be submitted to the Company’s shareholders for
their approval at the next annual meeting of shareholders, or prior thereto at a
special meeting of shareholders expressly called for such purpose, or by a
unanimous consent of all shareholders executed in writing; and provided further,
that the approval of the Company’s shareholders shall be obtained within twelve
months of the date of adoption of the Plan. If the Plan is not approved at the
annual meeting or special meeting by the affirmative vote of a majority of all
shares entitled to vote upon the matter, or by unanimous written consent of all
the shareholders, then the Plan and all options then outstanding hereunder shall
forthwith automatically terminate and be of no force and effect.

B. Subject to the provisions hereinafter contained relating to amendment or
discontinuance, the Plan shall continue in effect for ten years from the date of
its adoption by the Board. No Option may be granted hereunder after such
ten-year period.

 

  4. Administration of the Plan.

The Plan shall be administered by the Committee, consisting of not less than
three persons, who shall be directors of the Company, and who shall be appointed
by the Board to serve at the pleasure of the Board. Except as otherwise
expressly provided in the Plan, the Committee shall have sole and final
authority to interpret the provisions of the Plan and the terms of any Option
issued under it and to promulgate and interpret such rules and regulations
relating to the Plan and Options as it may deem necessary or desirable for the
administration of the Plan. The Committee shall report to the Board the names of
those granted Options and the terms and conditions of each Option granted by it.
The Committee may correct any defect in the Plan or any Option in the manner and
to the extent it shall deem expedient to carry the Plan into effect and shall be
the sole and final judge of such expediency.

No member of the Committee shall be liable for any action taken or omitted or
any determination made by him in good faith relating to the Plan, and the
Company shall indemnify and hold harmless each member of the Committee and each
other director or employee of the Company to whom any duty or power relating to
the administration or interpretation of the Plan has been delegated against any
cost or expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Committee) arising out of any act
or omission in connection with the Plan, unless arising out of such person’s own
fraud or bad faith.

 

  5. Eligibility.

Each director of the Company, who is not an employee of the Company or any of
its subsidiaries, in office as of the effective date of the Plan or as of any
date thereafter (prior to the expiration or termination of the Plan), shall be
eligible to participate in the Plan.

 

2



--------------------------------------------------------------------------------

 

  6. Stock Subject to the Plan.

Subject to adjustment as provided in Section 12 hereof, Options may be issued
pursuant to the Plan with respect to a number of Shares that, in the aggregate,
does not exceed 1,139,063 Shares. If, prior to the termination of the Plan, an
Option shall expire or terminate for any reason without having been exercised in
full, the unpurchased Shares subject thereto shall again be available for the
purposes of the Plan.

 

  7. Options.

A. Each Participant shall be granted an Option to purchase 50,625 Shares upon
the Participant’s initial election to the Board. Effective October 14, 2009,
each Participant will be granted an Option to purchase 6,750 shares for each
year of service on the Board beginning with the later of 1994 or the first year
of the Participant’s second three-year term on the Board and continuing for each
additional year of service by the Participant on the Board. The Options shall be
granted each year on the date of the annual meeting of shareholders of the
Company (the “Date of Grant”). The price per share at which Shares may be
purchased pursuant to any Option granted under the Plan shall be the Fair Market
Value of a Share on the Date of Grant of the Option.

B. All Options granted under the Plan shall be evidenced by an option
certificate in such form, not inconsistent with the Plan, as the Committee may
adopt for general use or for specific use from time to time.

 

  8. Duration of Options.

No Option granted hereunder shall be exercisable after the expiration of ten
years from the Date of Grant. All Options shall be subject to earlier
termination as provided elsewhere in the Plan.

 

  9. Conditions Relating to Exercise of Options.

A. The following percentage of Options (rounded up to the nearest whole number
of Options) granted to Participants shall become exercisable on the following
anniversaries of the Date of Grant:

 

Anniversary of

Date of Grant

  

Percentage

First

   33 1/3

Second

   33 1/3

Third

   33 1/3

Once exercisable, an Option may be exercised at any time prior to its
expiration, cancellation or termination as provided in the Plan. Partial
exercise is permitted from time to time provided that no partial exercise of an
Option shall be for a number of Shares having a purchase price of less than
$1,000 or for a fractional number of Shares.

B. Unless the Committee determines otherwise, no Option or amount payable under,
or interest in, the Plan shall be transferable by a Participant except by will
or the laws of descent and distribution or otherwise be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge; provided, however, that the Committee may, in its discretion and subject
to such terms and conditions as it shall specify, permit the transfer of an
Option for no consideration to a Participant’s family members or to one or more
trusts or partnerships established in whole or in part for the benefit of one or
more of such family members (collectively, “Permitted Transferees”); and
provided further that this sentence shall not preclude a Participant from
designating a Beneficiary to receive the Participant’s outstanding Option
following the death of the Participant. Any Option transferred to a Permitted
Transferee shall be further transferable only by will or the laws of descent and
distribution or, for no consideration, to another Permitted Transferee of the
Participant. During the lifetime of the Participant, an Option shall be
exercisable only by the Participant or by a Permitted Transferee to whom such
Option has been transferred in accordance with this Section 9.B.

 

3



--------------------------------------------------------------------------------

 

C. An Option shall be exercised by the delivery to the Company of a written
notice signed by the Participant, which specifies the number of Shares with
respect to which the Option is being exercised and the date of the proposed
exercise. Such notice shall be delivered to the Company’s principal office, to
the attention of its Secretary, no less than three business days in advance of
the date of the proposed exercise and shall be accompanied by the applicable
option certificate evidencing the Option. A Participant may withdraw such notice
at any time prior to the close of business on the proposed date of exercise, in
which case the option certificate evidencing the Option shall be returned to
him.

D. Payment for Shares purchased upon exercise of an Option shall be made at the
time of exercise either in cash, by certified check or bank cashier’s check or
in Shares owned by the Participant and valued at their Fair Market Value on the
date of exercise, or partly in Shares with the balance in cash or by certified
check or bank cashier’s check. Any payment in Shares shall be effected by their
delivery to the Secretary of the Company, endorsed in blank or accompanied by
stock powers executed in blank.

E. Certificates for Shares purchased upon exercise of Options shall be issued
and delivered as soon as practicable following the date the Option is exercised.
Certificates for Shares purchased upon exercise of Options shall be issued in
the name of the Participant.

F. Notwithstanding any other provision in the Plan, no Option may be exercised
unless and until the Shares to be issued upon the exercise thereof have been
registered under the Securities Act of 1933 and applicable state securities
laws, or are, in the opinion of counsel to the Company, exempt from such
registration. Prior to the occurrence of a Change in Control, the Company shall
not be under any obligation to register under applicable federal or state
securities laws any Shares to be issued upon the exercise of an Option granted
hereunder, or to comply with an appropriate exemption from registration under
such laws in order to permit the exercise of an Option and the issuance and sale
of the Shares subject to such Option. If the Company chooses to comply with such
an exemption from registration, the Shares issued under the Plan may, at the
direction of the Committee, bear an appropriate restrictive legend restricting
the transfer or pledge of the Shares represented thereby, and the Committee may
also give appropriate stop-transfer instructions to the transfer agent to the
Company. On or after the occurrence of a Change in Control, the Company shall be
under an obligation to register under applicable federal or state securities law
any Shares to be issued upon the exercise of an Option granted hereunder, or to
comply with an appropriate exemption from registration under the rules and
regulations promulgated by the Securities and Exchange Commission in order to
permit the exercise of an Option and the issuance and sale of the Shares subject
to such Option.

G. Any person exercising an option or transferring or receiving Shares shall
comply with all regulations and requirements of any governmental authority
having jurisdiction over the issuance, transfer, or sale of capital stock of the
Company, and as a condition to receiving any Shares, shall execute all such
instruments as the Company in its sole discretion may deem necessary or
advisable.

H. Notwithstanding Paragraph A of this Section 9, upon the occurrence of a
Change in Control any Option granted under the Plan and outstanding at such time
shall become fully and immediately exercisable and shall remain exercisable
until its expiration or termination as provided in the Plan. Notwithstanding the
foregoing, any Option that would otherwise become exercisable on a date that is
not more than six months after the Date of Grant shall instead become
exercisable on the first day following the close of such six month period.

I. In the event that a Participant shall cease to be director by reason of such
Participant’s “Retirement,” as hereafter defined, any outstanding Option held by
such Participant shall be or immediately become fully exercisable as to the
total number of Shares subject thereto (whether or not exercisable to that
extent prior to such date) and shall remain so exercisable but only for a period
of three years after commencement of such Retirement, at the end of which time
it shall terminate (unless such Option expires earlier by its terms).
“Retirement” is defined as the Participant’s termination of service on the Board
of Directors of the Company after the Participant has both reached the age of 65
and provided ten consecutive years of service as a director of the Company. In
the event a Participant ceases to be a director under conditions not satisfying
the definition of “Retirement” set forth above, any outstanding Option held by
such Participant shall be or immediately become fully exercisable as to the
total number of Shares subject thereto (whether or not exercisable to that
extent prior to such date) and shall remain so exercisable but only for a period
of three months after commencement of such retirement, at the end of which time
it shall terminate (unless such Option expires earlier by its terms).

 

4



--------------------------------------------------------------------------------

 

J. In the event that a Participant shall cease to be a director by reason of
such Participant’s disability within the meaning of Section 22(e)(3) of the
Code, any outstanding Option held by such Participant shall be or immediately
become fully exercisable as to the total number of Shares subject thereto
(whether or not exercisable to that extent prior to such date) and shall remain
so exercisable but only for a period of three years after such date, at the end
of which time it shall terminate (unless such Option expires earlier by its
terms).

K. In the event of the death of any Participant (including death during an
approved leave of absence or following a Participant’s retirement or
disability), any Option then held by him which shall not have lapsed or
terminated prior to his death shall be or immediately become fully exercisable
by the executors, administrators, legatees, or distributees of his estate, as
may be appropriate, as to the total number of Shares subject thereto (whether or
not exercisable to that extent prior to such date) and shall remain so
exercisable but only for a period of three years after death, at the end of
which time it shall terminate (unless such Option expires earlier by its terms).

L. In the event that a Participant shall, cease to be a director otherwise than
as described in paragraphs (I), (J) and (K), any outstanding Option held by such
Participant shall terminate.

M. In the event a Participant ceases to be a director otherwise than as
described in Sections 9(J), (K) and (L), any outstanding Option held by such
Participant may be exercised during the thirty day period following the date of
termination to the extent such Option was vested and not already exercised as of
the date of termination. The Committee shall have discretion to determine
whether a Participant has ceased to be a director and the effective date of such
termination.

 

  10. No Election Rights.

Nothing contained in the Plan or any Option shall confer upon any Participant
any right with respect to the continuation of his tenure as a director of the
Company or interfere in any way with the right of the Company’s shareholders or
the Board, at any time, to terminate such tenure or to fail to elect such
Participant to the Board.

 

  11. Rights of a Shareowner.

No person shall have any rights with respect to any Shares covered by or
relating to any grant hereunder of an Option until the date of issuance of a
certificate to him evidencing such Shares. Except as otherwise expressly
provided in the Plan, no adjustment to any Option shall be made for dividends or
other rights for which the record date occurs prior to the date such certificate
is issued.

 

  12. Adjustment Upon Changes in Capital Stock.

A. If the capital stock of the Company shall be subdivided or combined, whether
by reclassification, stock dividend, stock split, reverse stock split or other
similar transaction, then the number of Shares authorized under the Plan, the
number of Shares then subject to or relating to unexercised Options granted
hereunder and the exercise price per Share will be adjusted proportionately. A
stock dividend shall be treated as a subdivision of the whole number of Shares
outstanding immediately prior to such dividend into a number of Shares equal to
such whole number of Shares so outstanding plus the number of Shares issued as a
stock dividend.

B. In the case of any capital reorganization or any reclassification of the
capital stock of the Company (except pursuant to a transaction described in
Paragraph A of this Section 12) (a “Reorganization”), appropriate adjustment may
be made by the Committee in the number and class of shares authorized to be
issued under the Plan and the number and class of shares subject to or relating
to Options awarded under the Plan and outstanding at the time of such
Reorganization.

 

5



--------------------------------------------------------------------------------

 

C. Each Participant will be notified of any adjustment made pursuant to this
Section 12 and any such adjustment, or the failure to make such adjustment,
shall be binding on the Participant.

D. Except as expressly set forth herein, the number and kind of Shares subject
to Options awarded under the Plan, and the exercise prices of any such Options,
shall not be affected by any transaction (including, without limitation, any
merger, recapitalization, stock split, stock dividend, issuance of stock or
similar transaction) affecting the capital stock of the Company and no
Participant shall be entitled to any additional options on account thereof.

 

  13. Withholding Taxes.

A. Whenever Shares are to be issued upon the exercise of an Option, the Company
shall have the right to require the Participant to remit to the Company in cash
an amount sufficient to satisfy federal, state and local withholding tax
requirements, if any, prior to the delivery of any certificate or certificates
for such Shares.

B. Notwithstanding Paragraph A of this Section 13, at the election of a
Participant, subject to the approval of the Committee, when Shares are to be
issued upon the exercise of an Option, the Participant may tender to the Company
a number of Shares, or the Company shall withhold a number of such Shares, the
Fair Market Value of which is sufficient to satisfy the federal, state and local
tax requirements, if any, attributable to such exercise or occurrence. The
Committee hereby grants its approval to any election made pursuant to this
Paragraph B, but reserves the right, in its absolute discretion, to withdraw
such approval in the case of any such election effective upon its delivery of
notice thereof to the Participant.

 

  14. Amendment of the Plan.

A. The Board or the Committee may at any time and from time to time suspend,
discontinue, modify or amend the Plan in any respect whatsoever except that
neither the Board nor the Committee may suspend, discontinue, modify or amend
the Plan so as to adversely affect the rights of a Participant with respect to
any grants that have theretofore been made to such Participant without such
Participant’s approval.

B. No amendment to or modification of the Plan which: (i) materially increases
the benefits accruing to Participants; (ii) except as provided in Section 12
hereof, increases the number of Shares that may be issued under the Plan; or
(iii) modifies the requirements as to eligibility for participation under the
Plan, shall be effective without shareholder approval.

 

  15. Miscellaneous.

A. It is expressly understood that the Plan grants powers to the Committee but
does not require their exercise; nor shall any person, by reason of the adoption
of the Plan, be deemed to be entitled to the grant of any Option; nor shall any
rights be deemed to accrue under the Plan except as Options may be granted
hereunder.

B. All rights hereunder shall be governed by and construed in accordance with
the laws of Oklahoma.

C. All expenses of the Plan, including the cost of maintaining records, shall be
borne by the Company.

 

6